      6:19-cv-01567-TMC           Date Filed 06/04/20    Entry Number 89        Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION


 EDEN ROGERS, et al.


                    Plaintiffs,

          v.
                                                    Case No. 6:19-cv-1567 (TMC)
 UNITED STATES DEPARTMENT OF
 HEALTH AND HUMAN SERVICES, et al.,


                    Defendants.


   FEDERAL DEFENDANTS’ MOTION FOR PARTIAL RELIEF FROM ORDER TO
                       CONDUCT MEDIATION

         Federal Defendants hereby respond to the Court’s Order to Conduct Mediation, ECF No.

88, and move for partial relief from the Order as set forth herein. See ECF No. 88 at 2 (ordering

that any party or counsel that believes it should not participate in this mediation “must advise the

court in writing no later than ten days from the date of this order”). Federal Defendants have

conferred with counsel for the other parties and none oppose Federal Defendants’ proposal stated

below.

         The Court’s Order to Conduct Mediation requires that a mediation be conducted in this

case by November 16, 2020, and that it be attended by individuals with “full settlement authority”

on behalf of each party or that such persons be available by telephone if permitted by the Court

not to attend in person. Id. at 1. Federal Defendants are unable to practicably comply with the

requirement that persons with full settlement authority attend mediation, whether in person or by

phone.
      6:19-cv-01567-TMC          Date Filed 06/04/20      Entry Number 89         Page 2 of 4




       In civil cases against the United States, settlement authority is committed by statute to the

Attorney General, see 28 U.S.C. § 519, who in turn has delegated the authority to settle matters to

various senior officials within the Department of Justice, depending on the nature of the case and

proposed settlement, see 28 C.F.R. §§ 0.160-0.172.           Settlement authority for the federal

government is vested in few individuals in order to facilitate centralized decisionmaking within

the Department of Justice. See United States v. United States Dist. Court for the N. Mariana

Islands, 694 F.3d 1051, 1060 (9th Cir. 2012). In some instances, settlement authority may only

be exercised by the Deputy Attorney General or Associate Attorney General themselves. See 28

C.F.R. §§ 0.160(d), 0.161(b).

       It is not feasible for senior DOJ officials who possess final approval authority to attend

every settlement conference in the various district courts of the United States. See U.S. Dist. Court,

694 F.3d at 1059–60. These officials carry a wide range of daily responsibilities and tasks that

extend well beyond evaluating, approving, or rejecting settlement in civil litigation. The efforts

of these individuals to fulfill their other responsibilities would be significantly hampered if they

were required to attend every settlement conference for every case in which the Government is a

party. Also, until the final terms of settlement are known, it may not be clear who the authorizing

official would be in a particular case and, in some instances, more than one official may confer in

connection with authorizing a particular settlement, both within the Department of Justice and the

agencies named as defendants.

       Therefore, Federal Defendants request that they be excused from the requirement that

individuals with full settlement authority attend mediation in this litigation. That outcome is

consistent with the Judicial Improvements Act of 1990, which authorized district courts to require

the presence of persons with complete authority to bind the parties at settlement conferences. See
      6:19-cv-01567-TMC          Date Filed 06/04/20        Entry Number 89        Page 3 of 4




28 U.S.C. § 473(b)(5). In the Act, Congress expressly recognized the unique hardship such a

requirement would impose on the Department of Justice. The Act therefore provides that

“[n]othing in a [plan implemented by a district court] relating to the settlement authority provisions

of this section shall alter or conflict with the authority of the Attorney General to conduct litigation

on behalf of the United States, or any delegation of the Attorney General.” 28 U.S.C. § 473(c).

       Federal Defendants anticipate attending any future mediation through the undersigned

counsel and co-counsel James R. Powers, both of whom have full authority to engage in mediation

and to evaluate any proposed settlements and to make recommendations for settlement to relevant

senior officials within the Department of Justice. DOJ trial counsel will also have authority to

consult with and make recommendations to other government agencies whose operations could be

affected by any proposed settlement.

       For these reasons, Federal Defendants respectfully request that the Court excuse them from

the requirement that persons with full settlement authority attend mediation in this litigation,

whether in person or by phone. In the alternative, Federal Defendants request the Court find that

Federal Defendants’ proposal for participating in the mediation through DOJ trial counsel satisfies

the Court’s Order.

Dated: June 4, 2020                            Respectfully submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General

                                               PETER M. McCOY, Jr.
                                               United States Attorney

                                                /s/ Christie V. Newman
                                               CHRISTIE V. NEWMAN (#5473)
                                               Assistant United States Attorney
                                               1441 Main Street, Suite 500
                                               Columbia, SC 29201
                                               Telephone: (803) 929-3021
6:19-cv-01567-TMC   Date Filed 06/04/20   Entry Number 89       Page 4 of 4




                               Email: Christie.Newman@usdoj.gov

                               MICHELLE BENNETT
                               Assistant Branch Director

                               CHRISTOPHER A. BATES
                               Senior Counsel to the Assistant Attorney General

                               JAMES R. POWERS (TX Bar No. 24092989)*
                               Trial Attorney
                               Federal Programs Branch
                               U.S. Department of Justice, Civil Division
                               1100 L Street, NW
                               Washington, DC 20005
                               Telephone: (202) 353-0543
                               Email: james.r.powers@usdoj.gov

                               *Admitted pro hac vice

                               Counsel for Federal Defendants
